 


109 HR 4475 IH: To direct the Architect of the Capitol to enter into a contract to revise the statue commemorating women’s suffrage located in the rotunda of the United States Capitol to include a likeness of Sojourner Truth.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4475 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Ms. Jackson-Lee of Texas (for herself, Ms. Watson, Mr. Rush, Ms. Lee, Mr. Brady of Pennsylvania, Mr. Hastings of Florida, Ms. Kilpatrick of Michigan, Mr. McDermott, Mr. Conyers, Mr. Serrano, Mrs. Maloney, Mr. Bishop of Georgia, Mr. Pallone, Mr. Brown of Ohio, Mr. Meeks of New York, and Mr. Chabot) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To direct the Architect of the Capitol to enter into a contract to revise the statue commemorating women’s suffrage located in the rotunda of the United States Capitol to include a likeness of Sojourner Truth. 
 
 
1.FindingsCongress finds as follows: 
(1)Sojourner Truth was a towering figure among the founders of the movement for women’s suffrage in the United States, and no tribute that fails to include her can accurately represent this important development in our Nation’s history. 
(2)The statue known as the Portrait Monument, originally presented to Congress in 1920 in honor of the passage of the Nineteenth Amendment guaranteeing women the right to vote and presently exhibited in the rotunda of the Capitol, portrays several early suffragists who were Sojourner Truth’s contemporaries but not Sojourner Truth herself, the only African American among the group. 
2.Revision of women’s suffrage statueNot later than the final day on which the One Hundred Tenth Congress is in session, the Joint Committee on the Library shall include a likeness of Sojourner Truth in the statue commemorating women’s suffrage located in the rotunda of the United States Capitol (commonly known as the Portrait Monument). 
 
